Citation Nr: 0810040	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  00-09 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
organic brain syndrome (OBS), status post closed head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from March 1976 to 
April 1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In April 2006, the veteran, sitting at the RO, testified 
during a hearing conducted via videoconference with the 
undersigned sitting in Washington, D.C.

In a June 2006 decision, the Board denied the veteran's claim 
for an effective date earlier than February 10, 1992 for the 
award of service connection for degenerative lumbar disc 
disease, L5-S1, with left sciatica.  At that time, the Board 
remanded his claims for service connection for a bowel and/or 
bladder disorder and an increased rating for OBS to the RO 
via the Appeals Management Center, in Washington, D.C., for 
further evidentiary development.  In a separately docketed 
June 2006 decision, the Board found that there was no clear 
and unmistakable error in its June 8, 1987 decision that 
denied the veteran's claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities.  In an August 2007 rating decision, the RO 
granted service connection for incomplete bowel evacuation 
and incomplete emptying of the bladder.  The Board views the 
RO's actions as a complete grant of the benefits sought as to 
the veteran's claim for entitlement to service connection for 
a bowel and/or bladder disorder.  As such, the Board will 
confine its consideration to the issue as set forth on the 
decision title page.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected OBS is 
manifested by subjective complaints of chronic sleep 
difficulty, mild depressive periods, frustration due to 
physical problems, and some cognitive slowing down secondary 
to OBS, that appeared to cause little impairment on his level 
of functioning, without clinical findings of panic attacks, 
impaired memory and judgment, and difficulty establishing and 
maintaining work and social relationships, essentially 
reflective of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal). 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for OBS have not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.27, 4.124a, 4.125, 4.130, Diagnostic Code (DC) 8045-
9304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a July 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess.  Further, as the 
appellant's claim for an increased rating for his service-
connected OBS is being denied, as set forth below, there can 
be no possibility of prejudice to him.  As set forth herein, 
no additional notice or development is indicated in the 
appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In letters issued in November 2005 and in July and September 
2006, the RO informed the appellant of its duty to assist him 
in substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  He has been afforded four VA 
examinations: two in 2001 and two more in 2006, and testified 
during a hearing before the undersigned in April 2006.  In 
fact, in an August 2005 signed statement, he said he had no 
new evidence.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

Further, Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) requires that VA notify the claimant that, 
to substantiate a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board is aware that the November 2005 and 
July and September 2006 VCAA letters do not contain the level 
of specificity set forth in Vazquez-Flores.  However, the 
Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of the 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's January 
and August 2005 written statements that primarily concern the 
results of his magnetic resonance image (MRI) that he said 
displayed a level of severity that should render him bed 
ridden.  Although the veteran has been furnished the criteria 
for an increased rating for the service-connected OBS 
disability, in 2006, he testified that he worked full time, 
and also told a VA examiner that he was recently promoted to 
a new position.  

Therefore, the Board does not view the disability at issue to 
be impacted by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.  

Finally, the September 2003 statement of the case and the 
August 2005 and August 2007 supplemental statements of the 
case set forth the rating criteria applicable to the OBS 
disability.  The veteran was accordingly made well aware of 
the requirements for increased ratings for this disability 
pursuant to the applicable rating criteria, and such action 
thus satisfies the third notification requirement of Vazquez-
Flores.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service connection for OBS due to closed head injury was 
granted in a May 1984 rating decision based, in large 
measure, upon a review of service medical records that showed 
that the veteran sustained residuals of a motor cycle 
accident in service, including traumatic brain injury.  A 100 
percent rating was awarded for OBS secondary to closed head 
injury, seizure, and incoordination of the right hand and leg 
movements.  In an April 1985 rating decision, the RO assigned 
a 30 percent rating for the veteran's service-connected OBS 
and separate compensable evaluations for his other 
disabilities.

In April 2000, the Board received the veteran's current claim 
for an increased rating for his service-connected OBS.  VA 
medical records and examination reports, dated from 1998 to 
2007, are associated with the claims file.

A May 1999 VA outpatient psychiatry record indicates that the 
veteran, who was 44 years old, was referred for an evaluation 
of depression.  He said he was very angry at the Air Force 
for not giving him a chance to prove himself capable of 
military duty.  He described his mood as "upset" rather 
than depressed at the way his discharge was handled.  He had 
chronic sleep disturbances with difficulty falling to sleep 
or maintaining sleep.  He denied nightmares or excessive 
nighttime worry.  There was no evidence of altered thought 
processes and he denied auditory or visual hallucinations and 
suicidal or homicidal ideation, without any past suicide 
attempts.  He denied anhedonia, difficulty with 
concentration, appetitie change, or loss of libido.  The 
veteran had two counseling sessions at a VA clinic several 
years earlier and no in-patient care for psychiatric illness.  
He worked full time for the United States Postal Service and 
enjoyed spending time with his son who was interested in 
karate.  His family recently participated in a walk-a-thon.  
He was married to his third and current wife for eleven 
years.  

On mental status evaluation, the veteran arrived on time, was 
dressed in jeans, and causally ambulated with a cane.  His 
mood was self-described as "upset" and his affect was full 
and appropriate to content.  Speech was spontaneous and non-
pressured.  The veteran's thoughts were goal-directed, 
logical, and organized.  He denied auditory or visual 
hallucinations or suicidal or homicidal ideations.  His 
judgment and insight were good.  The examiner noted that the 
veteran was dissatisfied with his current job and felt that 
he was more qualified to do more mentally challenging work.  
He denied feeling "depressed", and denied suicidal and 
homicidal ideation, and there was no evidence of altered 
thought processes.  The veteran's cognitive functioning was 
stable for years and he scored 30/30 on a Mini Mental State 
examination.  The Axis I diagnosis was chronic unspecified 
adjustment disorder and a score of 70 was assigned on the 
Global Assessment of Functioning (GAF) scale.

A July 1999 VA outpatient record indicates a review of the 
veteran's systems was positive for depression/anxiety.  He 
was fully oriented at that time.

According to an Addendum to a May 2000 VA proctology 
examination report, the veteran refused a "Mental Disorder" 
exam.  The examiner said that if the veteran sought an 
increased rating for his brain injury, a neurological and 
neuropsychological examination would be more appropriate.

In March 2001, the veteran underwent VA neurological and 
neuropsychological examinations in conjunction with his claim 
for an increased rating.

A report of the VA neurological examination of the veteran's 
brain and spinal cord reflects that he said that his memory 
was "not the greatest".  He often forgot something but then 
later it came back to him.  He was able to work and had a job 
as a custodian with the United States Postal Service.  He 
said that his supervisor was content with the performance of 
his duties and did not complain.  He was married and drove.  
His wife managed the family finances although he said that 
"she wants to do it" and he found it simpler to let her do 
what she wanted to do.  The veteran complained of decreased 
balance and episodic flare-ups of his symtoms.  He did not 
currently take any medications specifically for his traumatic 
brain injury.  He never had any seizures and did not really 
have headaches, but had brief sharp pains in the left side of 
his head less than daily that lasted only a minute.

The examiner noted that, prior to his accident, the veteran 
completed high school and was in his first year of college.  
He dropped out and worked as a machinist.  He planned to be a 
physical education instructor and did fine in that work, but 
not as well in the other required classes.  

On mental status examination, the veteran was alert, very 
pleasant, and appropriate.  There was no sign of psychiatric 
pathology.  He was very cooperative and motivated to do well 
on the examination.  The veteran was fully oriented.  His 
attention was good and his speech was fluent.  The diagnosis 
was that the veteran showed late effects of traumatic brain 
injury, including mild right corticospinal signs, namely 
increased reflexes in the right extremities and flexor 
posturing with certain gait maneuvers that were shown on 
prior examination reports in the claims files.  The VA 
examiner found no significant signs of cognitive impairment 
on current examination but referred the veteran for formal 
neuropsychological tests to examine cognitive function in 
detail.  A MRI of the brain was also requested.   

In a March 2001 Addendum, the VA examiner said that results 
of the recently performed MRI included encephalomalacia, 
primarily of the left frontal and temporal lobes of the 
brain.  Results of cognitive tests were consistent with 
traumatic brain injury.  

The March 2001 VA neuropsychological examination report 
indicates that the examiner reviewed the veteran's history of 
traumatic brain injury and the recent March 2001 VA 
examination report.  It was noted that the veteran's past 
complaints included residual right-sided weakness, a 
diminished sense of balance, left leg injury, ad 
mememory/attentional difficulties.  Current complaints 
focused on physical complaints secondary to the accident 
(leg, back, constipation, arm weakness, and headaches).  It 
was noted that, in 1986, results of a neuropsychological 
evaluation suggested a remarkable post-injury recovery for 
the veteran.  The main findings indicated that there were 
included variable, but mild, difficulties with attention, 
information processing, motor function and short-term memory 
(visual was better than verbal).  Psychologically, it was 
noted that the veteran was very harsh in his judgments of 
himself and felt far more handicapped than he really was.  He 
denied prior psychiatric history but acknowledged receiving 
therapy for a brief time in the past.  Since 1988, he worked 
as a custodian for the United States Postal Service.  
According to the records, his supervisor was content with his 
performance of his duties and had not complained.  

Objectively, the veteran arrived early for his appointment, 
was adequately groomed, and appeared to be his stated age.  
He was consistently alert and oriented.  His affect was 
mildly frustrated at first but he quickly and easily was able 
to maintain and establish rapport with the examiner.  There 
were no gross perceptional disturbances identified.  His 
speech was fluent and his responses to questions were 
occasionally impulsive but he was able to redirect himself to 
the task at hand.  Overall, he was sufficiently attentive, 
motivated, and cooperative with all testing procedures.  
Psychologically, it was noted that the veteran experienced 
mild and variable depressive symptomatology and/or 
frustration.  The Axis I diagnoses were cognitive disorder, 
not otherwise specified (NOS), and chronic adjustment 
disorder, with mixed anxiety and depressed mood.  A GAF score 
of 55 was assigned.

In a later dated March 2001 Addendum, after completion of the 
neuropsychological testing, the VA neurological examiner said 
that the report showed that the veteran had a cognitive 
disorder that was consistent with the pathology described in 
his history and shown on the MRI scan of the brain.  The 
veteran had some difficulty in processing incoming 
unstructured information, mild impulsivity, and mild motor 
findings that were thought might reflect frontal lobe 
pathology.  There was no indication of a progressive 
dementing process and it was noted that he had considerable 
improvement since his original state after his injury in 
1983.  The testing also indicated that the veteran suffered 
from a chronic adjustment reaction with mixed anxiety and 
depressed mood that was appropriate to his frustration with 
the chronic nature of his limitations.  The veteran also 
indicated particularly some difficulty in learning and memory 
task performance when he had to deal with unstructured 
information.

A February 2002 VA outpatient primary care record indicates a 
positive depression screen because the veteran felt he did 
not get the chance to show the military that he could still 
do his job.  However, it was noted that the veteran really 
did not have depression, was not sad and down all the time, 
had no suicidal ideation, and did not feel the need for any 
treatment. 
 
A February 2004 VA outpatient primary care record shows that 
a depression screen was positive but further evaluation did 
not indicate major depression and no additional intervention 
was thought needed at that time. 

During his April 2006 Board hearing, the veteran testified to 
having bladder problems and right-sided arm and leg weakness 
due to his service-connected OBS (see hearing transcript, 
pages 5-6).  He currently worked full time for the United 
States Postal Service, and said that his OBS caused him to 
take a bit longer to repair things or figure out problems but 
he did nice work that impressed others (Id. at 7).  The 
veteran said he had headaches, but not seizures, and worked 
with left leg pain (Id. at 8).  He had some memory loss and 
disorientation, but never got lost (Id. at 12-13).  He 
thought his OBS symtoms were about the same as when 
previously examined by VA (Id. at 11).

An October 2006 VA neurological examination report of the 
veteran's brain and spinal cord reflects that he said he had 
multiple things that sill bothered him due to his head 
injury.  He had chronic insomnia, that included difficulty 
falling sleep, awakening in the middle of the night, and then 
difficulty falling back to sleep.  He did not take prescribed 
sleep medication.  He also had cognitive impairments, as 
noted on the 2001 neuropsychological test report  The veteran 
said it was hard to remember things and that he had trouble 
processing information for which he had no current treatment.  

Further, the veteran also complained of head pain and 
headaches and was seen by a neurologist in February 2006.  He 
reported left-sided headaches that recently increased in 
frequently and severity with sharp brief pain that lasted a 
minute approximately once a week and resolved on its own.  
The veteran denied lethargy, weakness, anorexia, or weight 
gain or loss.  The examiner reviewed the clinical findings of 
the March 2001 neuropsychological examination noted above, 
and the February 2006 neurological examination.  The clinical 
impression was traumatic brain injury with residual insomnia, 
mild cognitive impairments (neuropsychological testing was 
ordered), and head neuralgia, all with mild residual 
functional impairments.  

Also in October 2006, the veteran underwent a VA psychiatric 
examination performed by an examiner who examined the veteran 
in March 20201 as part of the neuropsychological testing.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran gave his history 
of injury in service, expressed significant frustration 
regarding his inability to complete his twenty years in the 
Air Force, and repeatedly reiterated that he likely would 
have able to continue his service, as he felt that he was 
cognitively able to take on numerous tasks.  The veteran 
denied a history of mental health treatment and did not 
indicate any significant need for treatment over time.  

According to the report, the VA examiner noted that, in March 
2001, the veteran reported a moderate level of depressive 
symptomatology and that, at that time, his issues were 
reactive to his experience of head injury, including sleep 
complaints, concentration problems, and occasional 
difficulties with his temper.  He said that his symtoms were 
related to "frustration more than depression".  The veteran 
was seen as self-deprecating at that time, but no other 
significant mental health issues were identified. 

On current examination, the veteran reported symtoms similar 
to those described in his previous examination.  He 
experienced mild depressive periods at times that he 
described as a general "frustration" primarily due to 
physical problems, and typically kept these thoughts and 
frustrations to himself.  He described chronic sleep 
disturbance, including difficulties falling asleep at night, 
middle of the night awakenings, and difficulty returning to 
sleep.  The veteran said he had these symtoms since the 
accident.  He had no other symtoms that would indicate a 
depressive disorder, and reported little problem with 
anxiety.  He identified no other significant issues that 
would indicate an Axis I clinical disorder.  The veteran 
reported no presence of inappropriate behaviors and denied a 
history of alcohol or other substance use issues.  

Further, the veteran said he lived with his wife of 19 years 
and they had two children.  He described a close relationship 
with his wife and children with no significant familiar 
stress or problems.  He spent much of his time after work 
watching television, doing yard work, occasionally going out 
to dinner with his wife, and took part in other activities.  
He said he was "lazy" as he felt he should be "doing more 
around the house".  He had not exercised in some time and 
knew he needed to try to do more.  At times, he got together 
with friends, but spent most of his time with his wife.  He 
reported no difficulties with his activities of daily living.  
The veteran worked for the postal service for the past 
eighteen years.  Since September 2005, he was promoted to a 
level six maintenance mechanic and worked full-time on the 
day shift.  He reported no significant problems on the job, 
and said that "They know I'm a bit slower physically" 
though he appeared proud of his ability to solve difficult 
problems at work.  The veteran said he planned to work until 
his retirement age of 56.  He denied a history of in or 
outpatient mental health treatment.

On examination, the veteran arrived early for his scheduled 
appointment.  He was causally dressed and well groomed, and 
was pleasant and cooperative throughout the interview.  His 
mood and affect were euthymic.  He denied suicidal or 
homicidal ideation.  The veteran tended to be self-
deprecating throughout the interview, often referring to 
himself as "stupid" or "lazy".  His thought process was 
logical and goal oriented.  No perceptual disturbance was 
noted upon examination.  His insight and judgment were good 
and his cognition was not tested.  The Axis I diagnosis was 
cognitive disorder, NOS, and a GAF score of 63 was assigned, 
specifically due to mental health issues.

The VA examiner commented that the veteran presented with 
some mildly depressed mood, chronic sleep disturbance, 
ongoing frustration due to physical limitations and some 
cognitive slowing secondary to his traumatic head injury in 
service.  The veteran denied a history of mental health 
treatment and, based upon current examination and review of 
the veteran's medical record, the VA examiner said the 
veteran's mental health problems appeared to cause little 
impairment in his level of functioning.  The veteran 
maintained his connection with his family, had sustained 
gainful employment with the postal service for a number of 
years, and he continued to achieve promotions within the 
system due to his positive performance.  However, the veteran 
was often frustrated with the fact that he was unable to 
continue with his time in the Air Force and take on a job 
more appropriate skill level upon discharge from service and, 
as such, his current employment position was likely affected 
by his head injury.

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected OBS warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In the assignment of 
diagnostic code numbers, hyphenated diagnostic codes may be 
used.  Injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Thus, the veteran's disease of OBS (DC 8045) is evaluated as 
dementia due to head trauma (DC 9304). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran's service-connected OBS is currently assigned a 
30 percent evaluation under 38 C.F.R. §§ 4.124a, 4.130, DC 
8045-9304.  With exceptions, disability from neurological 
conditions and their residuals may be rated from 10 percent 
to 100 percent in proportion to the impairment of motor, 
sensory, or mental function.  The ratings schedule considers 
especially psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, and etc., referring to the appropriate bodily 
system of the schedule.  Partial loss of one or more 
extremities from neurological lesions is rated by comparison 
with mild moderate, severe, or complete paralysis of 
peripheral nerves.  38 C.F.R. § 4.124a (2007).

Under DC 8045 (brain disease due to trauma), purely 
subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304 which provides for dementia due to head trauma.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities.  38 C.F.R. § 
4.124a, DC 8045.

Under the current schedular criteria, DC 9304 (for dementia 
due to head trauma), is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  38 C.F.R. § 4.130 (2007).  A 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9434.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV)).  A GAF score of 51 to 60 moderate 
symptoms or moderate difficulty in social and occupational 
functioning.  Id.  A GAF score of 61 to 70 denotes some mild 
symtoms or some difficulty in social or occupational 
functioning.  These scores have been recognized by the Court 
as an indicator of mental health on a hypothetical continuum 
of mental health- illness.  Carpenter v. Brown, 8 Vet. App. 
at 242.

When it is not possible to separate the effects of a non- 
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

After reviewing the objective medical evidence of record and 
the relevant rating criteria, the Board is of the opinion 
that a rating in excess of 30 percent is not warranted for 
the veteran's service-connected OBS.  The Board concludes 
that the veteran's disability picture attributable to the 
service-connected OBS most nearly approximates the 
manifestations for the currently assigned 30 percent 
evaluation.

The probative medical record contains VA outpatient treatment 
records that date from 1998 to 2007, and the 2001 and 2006 VA 
examination reports.  Collectively, this evidence 
demonstrates that the veteran is somewhat socially isolated 
but told the VA examiners that he is close to his family and 
has some friends.  He is unable to sleep well due to 
insomnia.  He has a mildly depressed mood, with ongoing 
frustration due to physical limitations and some cognitive 
slowing down secondary to his OBS, but does not participate 
in mental health treatment or take prescribed medication for 
his symtoms.  In March 2001, the VA neurological examiner 
found no evidence of a progressive dementing process.

For the most part, the veteran is generally functioning 
independently, appropriately, and effectively.  He exhibits 
some mild depression.  However, his speech is consistently 
described as fluent and not circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or irrelevant.  His memory 
is not limited to retention of only highly learned tasks, 
much less marked by memory loss for close relatives, or his 
own occupation or name.  In general, his judgment and insight 
are noted to be good.  He does not have problems involving 
routine behavior, self-care, or conversation, nor did he 
neglect his personal appearance or hygiene, and was described 
as well-groomed in October 2006 by the VA psychiatrist.  The 
records further document that the veteran is oriented, rather 
than disoriented, and logical and goal-directed.  He has no 
obsessional rituals.

A GAF score of 70, indicative of mild impairment, was 
assigned by a VA psychiatrist in May 1999.  Since then, a GAF 
score of 55, indicative of moderate impairment was assigned 
by a VA examiner in March 2001 although, in October 2006, a 
GAF score of 63, denoting mild impairment, was assigned by a 
VA psychiatrist.  GAF scores, however, are not controlling, 
but must be accounted for as they represent the assessment of 
trained medical observers.  Nevertheless, the assigned GAF 
scores would not support a conclusion that a higher 
evaluation is warranted, given that the VA examiners reported 
the veteran's normal speech, and that he was logical, 
oriented, without any compulsive behaviors or memory loss, 
and had only mild depressive periods as noted by a VA 
psychiatrist in October 2006.   

In sum, the veteran's symptoms do not more closely 
approximate the criteria required for a 50 percent rating.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected OBS.  In addition, 
records indicate the veteran was still employed during this 
period and, in fact, told a 2006 VA examiner that he was 
promoted to a new position, and there is no objective 
evidence revealing that his condition caused marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.  Consequently, while the veteran's 
OBS disability may well cause some impairment in his daily 
activities, there is nothing in the record to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record, the Board finds that 
the currently assigned 30 schedular rating under 38 C.F.R. § 
4.71a, DC 5010-5261, adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected OBS.  See 38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  Therefore, in 
the absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.


ORDER

A rating in excess of 30 percent for organic brain syndrome 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


